Citation Nr: 0321361	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  96-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for spondylolysis L5 with 
spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for spondylolysis L5 with spondylolisthesis.  In a 
September 1999 Board decision, it was determined that new and 
material evidence had been submitted to reopen the claim.  
The Board remanded the reopened claim for further development 
of the evidence.  

The development was completed and the claim was again before 
the Board to consider entitlement to service connection for 
spondylolysis L5 with spondylolisthesis.  In a February 2002 
decision, the Board determined that service connection was 
not warranted.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In January 2003, the parties filed a Joint 
Motion to Remand and To Stay Further Proceedings.  By Order 
dated January 17, 2003, the Veterans Claims Court vacated the 
Board's February 2002 decision, and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).  


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) was enacted on November 9, 2000.  The VCAA modified 
the Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicated which 
portion of that evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary, in 
accordance with section 5103A and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  

As to the new notice requirements, the Court has specifically 
held that sections 5103(a) and § 3.159(b) require VA to 
inform the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide; the Court held implicitly that BVA 
failure to enforce compliance with that requirement is 
remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice is required even where it could be argued 
that the lack of such notice would be harmless error.  Huston 
v. Principi, 2003 WL 21571840 (Vet. App. Jul. 11, 2003).  

In this case, the Joint Motion to Remand and to Stay Further 
Proceedings noted that the February 2002 Board decision 
failed to ensure that the requirements of the amended section 
5103(a) had been met.  Since the veteran has not received 
specific notice of what evidence he is responsible for 
obtaining and what evidence VA will undertake to obtain, a 
remand is necessary.  

Accordingly, this case is remanded for the following: 

The RO should provide the veteran with a 
VCAA notice letter which gives specific 
notice of what evidence the veteran is 
responsible for and what evidence VA will 
undertake to obtain regarding his claim 
for service connection for spondylolysis 
L5 with spondylolisthesis.  

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
argument and evidence on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


